                              UNITED STATES DiSTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 KEVIN HARRIS,                                     )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                      )          No. 4:19-CV-459 SNLJ
                                                  )
 DAYID S. FERRIERO,                               )
                                                  )
                 Defendant.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs response to the Apri 1 22, 2019 Order to Show

Cause as to why this action should not be dismissed for lack of proper venue, pursuant to Federal

Rule of Civil Procedure l 2(b)(3). After reviewing plaintiffs response to the Order to Show Cause,

the Court will grant plaintiffs leave to proceed in forma pauperis and dismiss the present action

for lack of proper venue. See Fed.R.Civ.P.12(b)(3).

                                           Background

       On April 15, 2019, plaintiff Kevin Harris, filed a pro se complaint in this Court asserting

claims of age, sex and race discrimination in violation of Title VII of the Civil Rights Acts of 1964

("Title Vll"), 42 U.S.C. §§ 2000e, et seq., and the Age Discrimination in Employment Act of 1967

("ADEA''), as amended, 29 U.S.C. §§ 621, et seq. Plaintiff, a black male who currently resides in

Carbondale, lllinois, brought this action against David S. Ferriera, Archivist of the United States

of America.

       In his complaint, plaintiff asserts that he applied for a position at 'the National Archives

and Records Administration Agency's George W. Bush Presidential Library and Museum                 in

Dallas, Texas" on or about January 27, 2016. Plaintiff claims that he was discriminated against
and unlawfully harassed when he applied for a position as a Public Affairs Specialist and was

denied the job in favor of a white female applicant.

       Because it was not apparent from the face of the complaint where plaintiff was at the time

he interviewed for the position of Public Affairs Specialist, the Court ordered plaintiff to show

cause why this matter should not be dismissed for improper venue under Fed.R.Civ.P.12(b)(3); 28

U.S.C. § 1406(a).

                                            Discussion

       A plaintiff bringing claims under Title VII must sue in ajurisdiction that meets the special

venue requirements of 42 U.S.C. § 2000e-5(f)(3). The special venue provision allows actions to

be brought in:

       [1] any judicial district in the State in which the unlawful employment practice is
       alleged to have been committed, [2] in the judicial district in which the employment
       records relevant to such practice are maintained and administered, or [3] in the
       judicial district in which the aggrieved person would have worked but for the
       alleged unlawful employment practice, [4] but ifthe respondent is not found within
       any such district, such an action may be brought within the judicial district in which
       the respondent has his principal office.

42 U.S.C. § 2000e-5(f)(3).

       In his response to the Order to show cause, plaintiff asserts that he interviewed for the

Public Affairs Specialist position over the telephone. However, plaintiff has not indicated where

he was at the time he had the phone interview. The Court is left to surmise that he interviewed

from his home in Carbondale, Illinois, which is outside the venue of the Eastern District of

Missouri. Although plaintiff states that he "receives medical care" in the State of Missouri. The

receipt of medical care is not of consequence to the venue provisions of Title VII.

       As noted in the Court's prior Memorandum and Order, the subsequent venue provisions do

not assist plaintiff in attaining venue in this Court. The employment records relative to the instant



                                                  2
action are kept in the National Archives building in Washington, D.C, thus, Missouri also has no

connection to the second basis for venue in the Title VII venue statute. If plaintiff would have been

hired for the position at the George W. Bush Presidential Library and Musewn he would have

worked in Dallas, Texas. Thus, the third venue provision is also unrelated to plaintiffs present

choice of venue. And the principal office of respondent is in Washington, D.C.

       For all of the aforementioned reasons, this Court lacks venue over plaintiffs Title VII

action and will therefore dismiss the action without prejudice. See Fed.R.Civ.P.12(b)(3); 28 U.S.C.

§ 1406(a).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

       IT IS FURTHER ORDERED that plaintiffs action is DISMISSED for lack of proper

venue. Fed.R.Civ.P.12(b)(3); 28 U.S.C. § 1406(a).

       A separate Order of Dismissal shall accompany this Memorandwn and Order.

       Dated this 2!2fiL. day of July, 2019.




                                                   STEPHEN:LiMBAl'.JGH,JR.
                                                   UNITED STATES DISTRICT JUDGE




                                                  3
